In re Watson, Jimmy Ralph; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “N”, Nos. 88-1157, 88-1158; to the Court of Appeal, Fifth Circuit, No. 88-KW-0864.
Granted. The rulings of the Court of Appeal and district court are reversed in part. The district court’s quashing the subpoenas duces tecum except as regards items 1, 2 and 6 is reversed and the motion to quash denied as to items 3, 4 and 5. These items are not internal documents made in connection with the investigation of this case.